                               IN THE
                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
v.                                     ) 17 CR 822
                                       ) Judge Edmund E. Chang
JOSE FLORES                            )
                                       ) 20 CV 01792
                                       ) Emergency Judge
                                       )


                         EMERGENCY MOTION
                 FOR PRETRIAL RELEASE ON CONDITIONS


      Defendant, JOSE FLORES by the FEDERAL DEFENDER PROGRAM and

its attorney PIYUSH CHANDRA, moves this Court to release the defendant on

conditions pursuant to 18 U.S.C. § 3142(c) as Mr. Flores now presents a reduced

risk of being a danger to the community as required by18 U.S.C. § 3142(g). In

support of this motion, defendant states the following:

      1. On December 22, 2017, this Honorable Court detained Mr. Flores

pursuant to 18 U.S.C. § 3142 (g). Mr. Flores has been in custody on this matter for

approximately two years and three months. This period of incarceration has had a

profound impact on him, his common law wife, and children. Mr. Flores expresses

that he has no desire to violate any condition of release that the court imposes. He

                                          1
further understands that this court may ultimately sentence him, and the court will

consider heavily both his positive behaviors on release and any negative behavior.

Outside of his personal desire to prove to the court that he can now be a prosocial

member of society, he understands that if he doesn’t this court will likely increase

any sentence he might receive. After over two years in custody, these factors now

establish there is no longer clear and convincing evidence that he presents a danger

to the community.

      2. Unlike many defendants, Mr. Flores, is fortunate to have a stable home to

reside at in the community. He would reside with his fiancé, Carla Galvan, and two

children. Mr. Flores and Ms. Galvan have been in a stable relationship for 16

years. His parents reside in, and own, the same building. The residence is stable.

Ms. Galvan is now fully aware of the events that led up to Mr. Flores arrest, and

will therefore be an excellent third party custodian in helping this court to monitor

his behavior if he is placed on conditions of release.

      3. Ms. Galvan is currently employed as case manager for the social service

department at the University of Chicago hospital trauma center. Do to coronavirus

restrictions implemented by her employer she works primarily at home. She agrees

to report to U.S. Pretrial Services and violations of a conditions of release. She is

willing to act as a third party custodian for Mr. Flores.



                                           2
       4. Further, and as noted in the Presentence Investigation Report (PSR, §107).

Mr. Flores has a history of the respiratory disease, asthma. He has not required the

use of an inhaler, but he does suffer from periods of shortness of breath. While his

asthma condition may be mild to moderate at this point, it is a lung disease making

him particularly sensitive for getting very sick from the Covid-19 virus leading to

pneumonia and acute respiratory failure. 1 He therefore is at a very high risk of

needing intensive medical care if he were to become infected by Covid-19.

       5. Mr. Flores and Ms. Galvan have son’s ages 7 and 11. According to Ms.

Galvan, the 7 year old suffers from asthma and she has been very concerned about

his exposure to Covid-19 when she brings him back and forth to the baby sitter

when she is required to go to work (she works from home approximately 70% of

the time). Mr. Flores would be responsible for caring for both their son’s when

Ms. Galvan is out of the home for work, which in turn provides a further and

significant incentive for his compliance. Mr. Flores would be ensuring his 7 year

old son’s safety by ensuring his son remains indoors during this pandemic crisis.

       6. As this court is aware, there is a pending motion to suppress evidence

hearing now scheduled for May 18, 2020. The current regulations at the MCC
1
 Centers for Disease Control and Prevention, People with Moderate to Severe Asthma, available at:
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fspecific-groups%2Fasthma.html (last checked April 9, 2020). According to the Bureau of
Prison’s website, as of April 9, 2020, four Chicago MCC staff members have tested positive for
coronavirus.

                                                3
related to the current corona virus pandemic, as well as State of Illinois’s social

distancing guidelines, have prohibited counsel from meeting with and

meaningfully communicating with Mr. Flores in preparation for the hearing. Mr.

Flores is expected to testify at the hearing. His placement at his residence, on

conditions of release, will allow for greater ability for counsel to communicate

with and potentially meet with Mr. Flores to prepare for this hearing.

      7.     As the Supreme Court held in United States v. Salerno, 481 U.S. 739,

755 (1987), “In our society liberty is the norm, and detention prior to trial . . . is the

carefully limited exception.” This presumption of release is encapsulated in the

bail statute, 18 U.S.C. § 3142. Congress’s purpose in enacting the Bail Reform Act

of 1984 was to detain a small but identifiable group of particularly dangerous

defendants. Accordingly, the statute states that the Court “shall order” pretrial

release, 18 U.S.C. § 3142(b), except in certain narrow circumstances. Even if the

Court determines under 18 U.S.C. § 3142(c) that an unsecured bond is not

sufficient, the Court “shall order” release subject to “the least restrictive further

conditions,” that will “reasonably assure,” not definitively guarantee, the

defendant’s appearance at court and the safety of the community. 18 U.S.C. §

3142(c)(1). The Court may only detain a defendant as a danger to the community if

it finds, by clear and convincing evidence, that there is no combination of



                                            4
conditions that will reasonably assure the safety of the community. 18 U.S.C. §

3142(e), (f).

      8.        Mr. Flores proposes the following specific conditions should the court

grant this motion:

           1. Ms. Carla Galvan as third party custodian.

           2. Home detention with electronic monitoring.

           3. No possession of a firearm or controlled substances.

           4. Report to Pretrial Services as directed.

           5. Remain in the Northern District of Illinois.

           6. Follow all State of Illinois and City of Chicago coronavirus directives
           including stay at home advisories and orders.

           7. Participate in any mental health or substance abuse programs as
           determined appropriate by Pretrial Services.




                                            5
      For all these reasons, Mr. Flores, respectfully requests this Court, pursuant to

18 U.S.C. § 3142(c), to order his release on the above conditions and any

additional conditions deemed appropriate by this court.



                                              Respectfully submitted,

                                              FEDERAL DEFENDER PROGRAM
                                              John F. Murphy
                                              Executive Director



                                              By: Piyush Chandra
                                                 Piyush Chandra
                                                 Counsel for Jose Flores



PIYUSH CHANDRA
FEDERAL DEFENDER PROGRAM
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8337




                                          6
                         CERTIFICATE OF SERVICE

      The undersigned, Piyush Chandra, attorney with the Federal Defender
Program hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R.
CIV. P5, LR5.5, and the General Order on Electronic Case Filing (ECF), the
following document(s):


                         EMERGENCY MOTION
                 FOR PRETRIAL RELEASE ON CONDITIONS


was served pursuant to the district court’s ECF system as to ECF filings, if any,
and were sent by first-class mail/hand delivery on April 9, 2020, to counsel/parties
that are non-ECF filers.

      Judith Lesch
      United States Probation Office
      230 S. Dearborn St., Suite 3400
      Chicago, IL 60604


                                        FEDERAL DEFENDER PROGRAM
                                        John F. Murphy
                                        Executive Director


                                        By: s/Piyush Chandra
                                            Piyush Chandra




PIYUSH CHANDRA
Federal Defender Program
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8337




                                          7
